Citation Nr: 0623213	
Decision Date: 08/04/06    Archive Date: 08/15/06

DOCKET NO.  02-15 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Seattle, Washington




THE ISSUE

Entitlement to a temporary total rating beyond April 30, 2000 
for convalescence based on surgical treatment for service-
connected residuals of plantar fasciitis of the left foot.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States







WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1990 to 
October 1994.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2001 decision of the RO.  

In July 2003, the veteran was afforded a hearing before the 
undersigned Veterans Law Judge sitting at the RO.  



FINDINGS OF FACT

1.  The veteran underwent surgery for an endoscopic plantar 
fascia release and gastrocnemius recession of the left foot 
on November 30, 1999.  

2.  The RO initially assigned a temporary total disability 
rating effective on November 30, 1999 through February 2000 
based on the surgical treatment necessitating convalescence.  

3.  The temporary total rating was extended April 2000 based 
on the veteran's requiring further convalescence prior to his 
return to work after the November 30, 1999 surgery.  

4.  The veteran is not shown to have required additional 
recovery or convalescence evidence of record following his 
foot surgery after April 30, 2000 in that he was able to 
return to work until May 27, 2000, when he suffered an 
intercurrent injury to his left foot.  



CONCLUSION OF LAW

An extension of the temporary total rating based on the need 
for convalescence following surgery in November 1999 for the 
service-connected plantar fasciitis of the left foot after 
April 30, 2000 is not assignable.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 and Supp. 2005): 38 C.F.R. §§ 4.1, 4.30 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000

The scope of VA's obligations to assist VA claimants to 
prosecute their cases is set out in the Veterans Claims 
Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 and Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)) (2005).  

VA provided notice of the information and evidence necessary 
for the veteran to substantiate his claim in letters of 
August 2000, September 2003, and October 2004.  These letters 
informed the veteran of his rights and of his and VA's 
respective duties in prosecuting his claim.  The December 
2004 letter addressed evidence in the veteran's possession.  
The claim pre-dated enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 
5103A (West 2002), consequently formal notice pursuant to the 
Act post-dated the initial adjudication.  

A VA letter of August 2000 had requested pertinent evidence 
and offered VA assistance to obtain it.  The veteran received 
a statement of the case in August 2002 and supplemental 
statements of the case in June 2003 and November 2005, each 
of which included laws and regulations informative of the 
criteria for the benefit sought and discussion of the 
evidence of record and the deficiencies in that evidence 
resulting in denial of the claim.  

The veteran testified at a hearing during the pendency of the 
claim and was afforded VA examinations in November 2000 and 
July 2005.  

The veteran's testimony and other written statements evidence 
actual knowledge of the information and evidence necessary to 
substantiate his claim.  VA has discharged its duty to notify 
the veteran as mandated by the VCAA of 2000.  38 U.S.C.A. § 
5103(a) (West 2002 and Supp. 2005); 38 C.F.R. § 3.159(b) 
(2005).  

VA has obtained all evidence of which it had control or 
notice.  VA has obtained evidence from the VA and from the 
veteran's private treating physician and healthcare 
providers.  There has been no failure to obtain evidence of 
which VA must notify the veteran.  38 U.S.C.A. § 5103A (West 
2002 and Supp. 2005); 38 C.F.R. § 3.159(c), (e) (2005).  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006). 

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  

Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

The veteran was not provided with notice as to an effective 
date for the award of benefits on appeal for an extension of 
a temporary total evaluation based on convalescence.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  

The Board finds no prejudice to the veteran in proceeding 
without such notice.  The claim is being denied and, thus, no 
effective date is being set.  Any question as to the 
appropriate effective date to be assigned is rendered moot 
and the lack of notice does not affect the fundamental 
fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. 
App. 103, 121 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).  


Extension of a Temporary Total Rating

A total rating will be granted following hospital discharge, 
effective from the date of hospital admission and continuing 
for a period of 1, 2, or 3 months from the first day of the 
month following such hospital discharge if the hospital 
treatment of the service-connected disability resulted in (1) 
surgery necessitating at least one month of convalescence; 
(2) surgery with severe post-operative residuals such as 
incompletely healed surgical wounds, stumps or recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited); 
(3) immobilization by cast, without surgery, of one major 
joint or more.  38 C.F.R. § 4.30(a).  

Pursuant to 38 C.F.R. § 4.30(b), extensions of 1, 2, or 3 
months beyond the initial 3 months may be made under § 
4.30(a)(1), (2), or (3) and extensions of 1 or more months up 
to a 6 month period may be made under § 4.30(a)(2) or (3).

In analyzing the veteran's claim for an extension of his 
temporary total rating, it must be noted that he was employed 
as a bus driver at the time of his surgery in November 1999.  

The veteran was initially service connected for plantar 
fasciitis of the left foot in February 1996.  He was assigned 
a noncompensable disability rating, effective on October 16, 
1994.  This was based on service medical records which showed 
treatment and diagnosis of left foot plantar fasciitis in 
service.  

In a letter dated on October 13, 1999, the veteran's private 
treating physician noted that the veteran was scheduled for 
surgery to relieve his left foot and leg pain on November 30, 
1999.  The doctor reported that the veteran would be in a 
cast and non-weight bearing on the left leg for 6 to 8 weeks.  
The doctor explained that after cast removal, the veteran 
would undergo two months of physical therapy and would "be 
able to return to work to his regular duties between 3 to 5 
months."  

The veteran underwent endoscopic plantar fascia release and 
gastrocnemius recession of the left foot, in November 1999.  
The veteran was initially granted a temporary total 
disability rating for a period of two months from November 
30, 1999 to February 1, 2000 with a return to his previous no 
percent rating, thereafter.  

The RO extended the veteran's temporary total rating to April 
30, 2000 in April 2000.  The veteran's underlying disability 
rating was later increased to 30 percent as of May 1, 2000.  

In a letter dated on April 17, 2000, the veteran's private 
doctor noted that the veteran "ha[d] been unable to work 
since his surgery on November 30, 1999" and that he was 
"currently in physical therapy to aid his return to work."  
A handwritten notation indicated "planned return to work 
April 19, 2000."

In a May 19, 2000 private treatment record, the veteran's 
doctor indicated that the veteran had "increased pain when 
he ha[d] to walk to his bus greater than two blocks.  
However, he add[ed] that work agreed to drive him to the 
bus."  This evidence reflects the veteran's return to work 
following his period of convalescence from the November 1999 
surgery.  

In a May 26, 2000 private treatment record, the veteran's 
doctor noted the veteran's report that "the change to riding 
to his bus ha[d] helped" and that the veteran was to 
progress to full duties based on his the progression of his 
improvement.  

The veteran was noted to be "clinically improve" with 
decreased fibrosis in the aponeurosis and no edema.  Ankle 
dorisflexion was -8 degrees.  The veteran was unable to toe 
raise but showed good strength against resistance.  It was 
noted that he was unable to do single heel rise.  The veteran 
was scheduled to return in one month.  

In a June 1, 2000 private treatment record, the doctor 
evaluated the veteran for a "new injury that occurred 
yesterday to his operative foot" that was described as "a 
sudden dorsiflexion injury that occurred while managing some 
stairs."  The doctor indicated that "a note for work was 
given."  

The doctor noted his recommendation that the veteran "return 
to his removable cast and crutches until he is able to weight 
bear without pain."  

In a statement in support of claim received at the RO in July 
2000, the veteran noted that he reinjured his left foot and 
had been "off work since May 27, 2000 due to my plantar 
fasciitis."  The veteran requested an extension of his 
temporary total evaluation, that was awarded for the period 
from November 30, 1999 to May 1, 2000.  

Following the reinjury of his left foot in May 2000, the 
veteran had a second surgery on his left foot on July 6, 2001 
for Achilles tendonosis, status post gastroc lengthening and 
potential partial rupture.  He again applied for a temporary 
total rating beyond April 30, 2000 that the RO denied in a 
May 2001 rating decision.  

In an August 2001 VA podiatry note, the director of podiatry 
opined that the veteran's history of injury that the pain in 
his left foot from plantar fasciitis was causally related to 
the injury of his initial left Achilles surgery.  

In an August 2001 private medical record, the veteran's 
doctor indicated that after the November 1999 surgery, "he 
went through a normal immobilization and postoperative 
recovery, including physical therapy, and was still having 
some problems of pain at the time he went back to work."  

In a September 2002 letter, veteran's private doctor opined 
that the veteran's fall was due in part to his weakened 
plantar fasciitis from this first surgery in November 1999, 
while was in the stages of recovery.  He participated in a 
period of physical therapy following his second surgery with 
additional clinical visits to assess his recovery.  

The RO issued a rating decision that granted a temporary 
total rating from July 6, 2001, in November 2005.  The RO 
granted service connection and assigned a noncompensable 
rating from May 30, 2000 for left gastroc and Achilles tendon 
condition.  

Thereafter, a temporary total rating was assigned from July 
6, 2001and a noncompensable rating on September 1, 2001.  

The grant of service connection was based on medical evidence 
showing that the non-service-connected gastroc/Achilles was 
worsened by the fall of May 2000, and that the fall was due 
to his service-connected left plantar fasciitis.  

In a February 2006 Decision Review Officer (DRO) conference 
report, the DRO noted that the veteran's claim for a 
temporary total rating beyond April 30, 2000 was not 
assignable.  The DRO reported that the benefit was paid "for 
convalescence following surgery or immobilization by cast."  

The DRO noted that the veteran was released to return to work 
in May 2000, following the November 1999 surgery, at which 
point the period of convalescence ended.  The fact that the 
veteran sustained further injury to the left foot in May 2000 
does not support an extension of the initial period of 
convalescence beyond April 30, 2000.  The DRO noted that the 
veteran had a second surgery in July 2001 and was granted a 
temporary total evaluation for a second period of 
convalescence.  

As noted, a total rating will be granted following hospital 
discharge, effective from the date of hospital admission and 
continuing for a period of 1, 2, or 3 months from the first 
day of the month following such hospital discharge if the 
hospital treatment of the service-connected disability 
resulted in (1) surgery necessitating at least one month of 
convalescence; (2) surgery with severe post-operative 
residuals such as incompletely healed surgical wounds, stumps 
or recent amputations, therapeutic immobilization of one 
major joint or more, application of a body cast, or the 
necessity for house confinement, or the necessity for 
continued use of a wheelchair or crutches (regular weight-
bearing prohibited); (3) immobilization by cast, without 
surgery, of one major joint or more. 38 C.F.R. § 4.30(a).  

In July 2003, the veteran testified that, prior to reinjury 
of his left foot, he had weakness, leg instability and 
difficulty with stairs.  He also stated that he used a cane, 
a boot and arm rails.  

However, the Board relies on the medical evidence of record 
that does not reflect that the veteran continued to require 
any further period of convalescence for the surgery beyond 
that provided by the RO from November 30, 1999 through April 
30, 2000.  

In this case, the reviewed the medical evidence dated from 
October 1999 through August 2001.  Those records demonstrate 
that following the first surgery for the left foot in 
November 1999, the veteran had normal postoperative recovery 
and his cast was removed so that he could participate in 
physical therapy.  

The private treatment records dated in May 2000 reflect that 
the veteran was returned to work.  The doctor noted that the 
veteran's showed "slow steady improvement" but there was no 
mention of any use of a cast, therapeutic immobilization, 
unhealed wounds or confinement of any kind.  

While the Board acknowledges the veteran's complaints of 
ongoing pain after the November 1999 surgery, he returned to 
work as a bus driver until his second injury in May 2000.  As 
such, there is no indication that he required additional 
convalescence beyond April 30, 2000.  

The claim for extension of benefits under 38 C.F.R. § 4.30 
for convalescence beyond April 30, 2000, following the 
veteran's November 1999 surgery, is denied.  



ORDER

An extension beyond April 30, 2000, of a temporary total 
disability rating following surgery on November 30, 1999 for 
the service-connected left foot disability, is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


